DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 05/06/2022, with respect to rejections of the claims on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved. The rejections of the claims have been withdrawn. Claims 21-40 are allowed. The objection to the claims has been withdrawn.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims remain allowed, as previously indicated.  Regarding independent claims 21, and 30, prior art references of Tosas Bautista (U.S. Pub. 2014/0248950 A1), Wartell et al (Zachary Wartell et al, “Precision Markup Modeling and Display in a Global Geospatial Environment”, Proceedings of SPIE Vol. #5097 Geo- Spatial and Temporal Image and Data Exploitation III, AeroSense Technologies and Systems for Defense and Security, 21-25 April 2003, Orlando, Florida USA, https://smartech.gatech.edu/bitstream/handle/1853/3235/03-23.pdf?sequence=1&isAllowed=y),  Zhyshko (U.S. 9,307,360 B1), Samavati et al (U.S. Pub. 2014/0267261 A1), and Mohlenkamp (U.S. 6,023,654 A) disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims and show the obviousness of the claims as a whole. The dependent claims are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






           /TIZE MA/           Primary Examiner, Art Unit 2613